Citation Nr: 1300075	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  99-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 10 percent for headaches.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 1996.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In an April 1999 rating decision, the RO denied an increase in the noncompensable rating in effect for headaches at that time.  During the appeal, in an October 2000 rating decision the RO increased the disability rating for headaches from zero to 10 percent effective from the date of claim, January 19, 1999.

In a May 2002 rating decision the RO declined to reopen a claim for service connection for PTSD.    

In November 2002 the Veteran testified at a Travel Board hearing.  In April 2003 the Board remanded the case to the RO for further development with respect to the headaches rating claim appeal, and for issuance of a statement of the case (SOC) as to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for PTSD, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In an August 2004 decision, the Board reopened the claim for service connection for PTSD; and remanded that service connection claim and the headaches rating claim to the RO for further development.

In a January 2008 the Board notified the Veteran that the VLJ at the November 2002 Travel Board hearing was no longer employed by the Board, and provided the Veteran the opportunity to exercise his right to testify at a new hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  The Veteran did not request another hearing.

In a September 2008 decision, the Board denied the claims for entitlement to service connection for PTSD and for entitlement to a disability rating in excess of 10 percent for headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a July 2009 Order, the Court granted a Joint Motion of the Appellant and the Secretary of VA (the parties) to Remand the appeal to the Board as to the two claims denied in the September 2008 decision of the Board.  In that Order, the Court set aside the September 2008 Board decision and remanded the appeal to the Board for necessary development and readjudication. 

In a March 2010 decision, the Board remanded the case to the RO in compliance with the July 2009 Court Order.

The issue of entitlement to a disability rating in excess of 10 percent for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

As an additional matter, the Board notes that the issue of entitlement to service connection for residuals of traumatic brain injury, to include bladder incontinence, bowel incontinence, tinnitus, and diplopia/blurred vision, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is shown to be at least as likely as not to have PTSD due to events experienced in active military service.
CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  Accordingly, the award below constitutes a full grant of the benefits sought decided here.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran claims that he has an acquired psychiatric disorder of PTSD due to traumatic experiences during his active duty from November 1987 to June 1996.  As reflected in a statement submitted in February 1998, he was stationed in Saudi Arabia and Iraq between August 1989 and October 1992 during Desert Storm.  He reported that his camp was hit about six times during the battle and they were almost killed.  He reported that he traveled about 60 miles to bring food to his unit that was stationed on the border with Iraq, and there he witnessed U.S. Army HMMWVs (High Mobility Multipurpose Wheeled Vehicles) being destroyed by land mines.  He reported that once during a supply run he and others found themselves face to face with Iraqi soldiers coming out of their foxholes, and he had no idea what they were thinking or about to do.   

Regarding the service connected etiology of the Veteran's psychiatric condition, he also reported that during service he worried about his family and his inability to support them while stationed in Saudi Arabia and Iraq, and that he was distraught at the death of his grandmother, with whom he had had a close relationship.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

Establishing service connection specifically for the psychiatric disability of PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether the Veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 38 C.F.R. § 3.304(f)(3).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  However, a key provision of the liberalizing amended version of 38 C.F.R. § 3.304(f)(3), is the requirement that it be a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, who confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  Id.  

Review of the Veteran's DD Form 214 and other personnel records show the following.  The Veteran's primary specialty in service was unit supply specialist.  He served three years overseas and received decorations including the Southwest Asia Service Medal with 3 Bronze Service Star, Kuwait Liberation Medal (Kuwait), and Kuwait Liberation (Saudi Arabia), reflecting service in Southwest Asia in support of Operation Desert Storm and the liberation of Kuwait.  His overseas service included service in Southwest Asia from December 1990 to April 1991. 

In response to a request to the U.S. Armed Services Center for Unit Records Research (CURR) for stressor verification information, a report on file from CURR shows that a unit history of the Veteran's unit documents combat with enemy forces during the ground war phase of Desert Storm.  The history stated that the unit had contacts with the enemy forces in February 1991, which resulted in the destruction of numerous enemy vehicles and soldiers, the capture of enemy soldiers, and the Veteran's unit was hit by enemy artillery fire.  The unit suffered the loss of five vehicles destroyed and 23 soldiers wounded.

The Veteran's service treatment records do not show any psychiatric complaints or evidence of any injury or otherwise referable to the claimed PTSD.

The reports of VA hospitalization in May 1999 and from June to October 1999 show psychiatric diagnoses of adjustment disorder with depressed mood, and PTSD.  Diagnoses also included alcohol dependence, cocaine dependence, and nicotine dependence.  During the June to October 1999 VA hospitalization, at one point the Veteran reported that he was exposed to a military trauma related to duties serving for one month as a grave register.

Subsequent numerous VA treatment records dated through March 2010 document treatment for psychiatric symptomatology diagnosed predominantly to include PTSD.  Most recently, the report of VA hospitalization in a residential treatment program from January to March 2010 contains a history that the Veteran had an established diagnosis of PTSD after experiencing exposure to multiple grotesque scenes during service in the Gulf War.  The examiner stated that the Veteran endorsed symptoms of irritability, social isolation, emotional numbness, sleep disturbance, poor concentration, hypervigilance and hyper startle; and the Veteran also reported occasional episodes of severely depressed mood, and a long history of substance abuse.  The report concludes with a discharge diagnosis, under Axis I of PTSD, chronic; and an early recovery, alcohol and cocaine dependence.

There has been no documentation specifically of the Veteran personally eye witnessing the reported incidents discussed above.  Given his statements and his documented service and that of his military unit, however, the Board finds that in the course of the Veteran's participation in Desert Storm, he would have likely witnessed such types of stressor incidents that he reported with respect to his service in Southwest Asia at that time, which were essentially combat related, or at the least, resulted in a fear of hostile military activity.  It is likely that his participation would involve combat-like actions or imminent risks of such.  Such would be the nature of the actions associated with Operation Desert Storm in light of the proximity of the Veteran's unit to combat action, which would likely involve exposure to stressors related to "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  

Thus, there is medical evidence diagnosing PTSD, linked to an in-service stressor, that is credibly supported as having occurred.  The Board finds that the Veteran has PTSD as a result of traumatic experiences during his active military service.  In view of the finding, the Board concludes that service connection is warranted for PTSD.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(f).

As an additional matter, the Board notes that this claim was denied in the past pursuant to 38 C.F.R. § 3.655 on the basis that the Veteran failed to report for an examination scheduled in conjunction with a reopened claim.  However, as detailed above there has been a significant change in the law regarding the adjudication of PTSD claims since the time of the August 2004 remand for that examination and the September 2008 decision.  Moreover, there is relevant evidence that was not of record at the time of these prior actions.  Specifically, the report of the January to March 2010 VA hospitalization which accomplishes the same result as what the Board was seeking by remanding the case for a new examination particularly in light of the change in law regarding PTSD claims.  Therefore, the Board has proceeded with adjudication of this case.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran claims that a disability rating in excess of 10 percent is warranted for his service-connected headaches.  The RO granted service connection for headaches in a July 1998 rating decision, based in large part on findings in an April 1998 VA neurological examination that diagnosed headaches, which was linked to an unknown illness associated with the Veteran's presence in the Persian Gulf, and was aggravated by a head injury and right basilar skull fracture to a mild extent.   

The RO has most recently evaluated the Veteran's headaches under hyphenated Diagnostic Code 8199-8045, reflecting the headaches to be evaluated as a residual of traumatic brain injury.   See 38 C.F.R. §§ 4.27, 4.124a, Diagnostic Code 8045.  Under that code, the Veteran's headaches, as residuals of traumatic brain injury, may be evaluated under criteria for evaluation of migraine under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100.

The last VA examination of the Veteran's service-connected headaches was in April 2000.  Since that examination the Board has obtained a large number of additional VA and private treatment records dated from 1999 to March 2010.  These medical records reflect ongoing treatment for various conditions including the Veteran's headaches since the last VA examination over ten years ago.  

It is apparent from the treatment records on file that the Veteran is likely to be continuing to receive treatment from VA or privately for his headaches disability since the last treatment record on file.  Additionally, the treatment records received since April 2000 and the Veteran's statements made since then suggest that the symptoms associated with his service-connected headaches may have worsened.  

Based on the foregoing, the Board finds the April 2000 VA examination is not adequate for rating purposes to decide the disability rating claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl, at 123.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Thus, in light of the potentially outstanding records including any records of ongoing treatment, the Board finds that another VA examination should be afforded the Veteran.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  On remand the claims folder should be made available for review by the examiner.  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's service-connected headaches.  As the record suggests that the Veteran may be receiving medical care for these disabilities, on remand the RO must obtain and associate any outstanding pertinent treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records, including approximate dates of treatment, pertaining to his service-connected headaches.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file. 

With respect to any private medical records identified and sought, the RO should document that it has made at least two requests to the custodian of a private record unless it is made evident by the first request that a second request would be futile in obtaining such records.

2.  Notify the Veteran that he may submit statements that are from himself and from others who observed his headache symptoms first hand, and which offer descriptions of those symptoms and their impact on his social and occupational abilities.

3.  After the above actions, schedule the Veteran for a neurological examination to determine the nature, extent and severity of the Veteran's service-connected headaches, and the impact of that disability on his occupational functioning and daily activities.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail.  

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of associated symptoms of the headaches disability, and their impact on his ability to work and their impact on his social relationships.  

The examination should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected headaches.  The examiner should comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks; and if so, estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  The examiner should identify any other residual symptoms associated with the service-connected headaches or its disease process. 

The examiner should opine as to whether the Veteran's headaches disability is productive of either (1) characteristic prostrating attacks occurring on average once a month over the last several months, or (2) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner should comment on the impact of the headaches disability on the Veteran's ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4.  Then readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
	


______________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


